                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _3/27/2020____
              -against-
                                                                                 20 Cr. 78-9 (AT)
JONELL DANFORTH,
                                                                                     ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The Court having been notified of Defendant Jonnell Danforth’s waiver of his right to
appear at a substitution of counsel proceeding, the parties’ consent to conducting the proceeding
telephonically, and the parties’ belief that a telephonic proceeding would be consistent with the
U.S. Constitution and Fed. R. Crim. P. 43(b), ECF Nos. 64, 71, it is hereby ORDERED that
current counsel for Jonell Danforth, Daniel A. McGuinness, and proposed counsel, Salvatore
Compoccia, shall appear telephonically for a substitution of counsel hearing on March 31, 2020,
at 2:20 p.m. The Government need not appear.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
